Citation Nr: 1003849	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a cataract extraction with posterior chamber 
intraocular lens implantation of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

In July 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development, to include of a VA examination.  All 
requested actions having been taken, and the matter has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. In September 2005, the Veteran underwent surgery on his 
left eye at the VA Medical Center (VAMC) in Tampa, Florida.

2.  There is no showing of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the performance of the left eye surgery 
or treatment during recovery; the loss of vision in the left 
eye was a known and foreseeable risk of surgery.




CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a cataract extraction with posterior 
chamber intraocular lens implantation of the left eye are not 
met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Legally adequate notice was provided to the Veteran in 
September 2007 correspondence, prior to the initial 
adjudication of the claim.  The letter informed him of the 
elements of a claim under 38 U.S.C.A. § 1151, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The letter also informed the Veteran of VA policies and 
practices with regard to assignment of effective dates and 
disability evaluations.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In any event, he has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
treatment records from July 2004 to July 2009, to include 
surgical reports from September 2005, have been associated 
with the claims file.  Further, he submitted copies of March 
2007 and December 2007 private ophthalmological examinations.  
A VA eye examination was conducted in September 2009, and he 
testified at a local hearing held at the RO in December 2008.  

No service treatment records are associated with the file; 
the Veteran has made no allegation that his eye disability 
arise from any in-service disease or injury; hence, the 
service treatment records are not relevant to the claim and 
need not be obtained.  38 C.F.R. § 3.159(c); See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  Neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Therefore, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  38 U.S.C.A. § 1151

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. Specifically, he contends that his September 
2005 left eye cataract surgery was improperly performed, and 
that the care provided in connection with his recovery was 
substandard.  This resulted in additional loss of vision in 
his left eye.

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

To determine whether a veteran has an additional disability, 
VA compares a veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his or her condition after such treatment has 
stopped. 38 C.F.R. § 3.361(b).  To establish that VA 
treatment caused additional disability, the evidence must 
show that the medical treatment resulted in the additional 
disability.  Merely showing that a veteran received treatment 
and that he or she had an additional disability does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the his or her additional disability; and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without a veteran's or, in appropriate cases, his 
or her representative's informed consent. 38 C.F.R. 
§ 3.361(d).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter. 38 C.F.R. § 
3.361(d)(2).

VA treatment records from 2004 and 2005 reveal that the 
Veteran experienced left eye difficulties prior to the 
September 2005 surgery.  His distance vision in the left eye 
was 20/50 in August 2004; in September 2004, physicians noted 
that the Veteran's left eye vision "has been bad since he 
got shingles in" that eye.  Excessive mucous production was 
present in both eyes, and the left cornea showed keratitis.  
Moderate cataracts were diagnosed bilaterally, left worse 
than right.  The possibility of surgery was discussed, but 
the physician warned the Veteran "that with previous herpes 
zoster [in the left eye], the healing will not be normal with 
cataract surgery."

In December 2004, a VA physician noted an afferent defect of 
the left eye, and opined that such was "possibly due to 
herpes zoster producing an optic neuropathy."  Left eye 
exposure keratitis was also associated with the herpes zoster 
infection, also known as shingles.  Bilateral blepharitis and 
refractive errors were also diagnosed, as was age related 
macular degeneration.  The physician noted that surgery for 
the cataracts had been previously considered , but the 
Veteran declined an operation after consultation with a VA 
physician due to the risk of poor healing after the herpes 
zoster infection.  

In March 2005, however, the Veteran again inquired about 
cataract surgery.  He was again warned that his prior left 
eye herpes zoster infection, healing would not be normal.  
"The patient would like to have the surgery despite this 
risk."

Informed consent for the surgery was obtained in August 2005.  
The Veteran was warned of the risks of surgery generally, to 
include death, infection, or nerve damage.  He was also 
specifically cautioned that his eye surgery carried the risk 
of loss of the vitreous, blindness or other decrease in 
vision, or cornea or lens damage.

Surgery was performed in September 2005.  The operative 
report notes no unusual occurrences during the procedure, and 
no unexpected conditions were found.  The Veteran "tolerated 
the procedure well" and was in "satisfactory condition" 
when he left the operating theater.  The next day, he 
reported no pain or other problems from the surgery.  His 
left eye visual acuity was 20/400 without correction; the 
physician stated he was doing well.

A week later, the Veteran reported that he was seeing better.  
Uncorrected visual acuity remained 20/400.  However, a 
corneal erosion was note on examination.  The VA physician 
related that this was caused by poor healing as a result of 
the past herpes zoster infection.  Antibiotic ointment was 
applied.  To speed healing, a bandage contact lens was laced 
to cover the abrasion, which was noted to be slightly 
improved.  

Several days later, VA physicians noted that the Veteran had 
failed to pick up a prescription for new medication.  The 
corneal erosion was about the same, but he was told to get 
the new medication.  By mid-October, the erosion was 
essentially healed, but a thinned area of the cornea 
remained.  He reported that he was not using his prescribed 
medication.

In January 2006, the Veteran's treating ophthalmologist noted 
that the neurotrophic ulcer of the left cornea that had 
developed after surgery caused permanent scarring.  The 
physician stated that this was attributable to the prior 
herpes zoster infection.  Visual acuity was 20/40 in the left 
eye.  There continued to be mucous production bilaterally and 
macular degeneration due to age.  He also underwent cataract 
surgery on the right eye in September 2006.

Beginning in March 2007, a precipitous drop in left eye 
visual acuity was reported.  Private records from March 2007 
reveal left eye visual acuity of 20/200.  In December 2007 
the private physician reported vision of 20/70 on the left.

VA testing showed vision of 20/150 in June 2007; prior to 
this date, VA physicians reported difficulty performing 
testing, as the Veteran would close his eyes periodically.  
In June 2008, left eye vision was 20/400.  Bilateral 
astigmatism and presbyopia, pseudophakia, and early senile 
macular changes were diagnosed.  Left eye keratotic scarring 
status post zoster infection and a papillary defect were also 
diagnosed.  By July 2009, left eye vision was reduced to 
counting fingers at one foot.  

A VA examination was conducted in September 2009.  The 
examiner reviewed the claims file in connection with the 
examination.  He also took a history form the Veteran, but 
noted that the Veteran was rather vague.  The Veteran 
reported that his vision had begun to fail after the left eye 
cataract surgery.  Testing showed the left eye lacked light 
perception.  The examiner opined that the loss of left eye 
vision was not likely to be related to the left eye cataract 
surgery.  Instead, it was related to optic nerve atrophy 
which was itself caused by a past herpes zoster infection in 
2002 or 2003.

The Board finds that a grant of compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a cataract extraction 
with posterior chamber intraocular lens implantation of the 
left eye is not warranted.  

The fact of additional disability of the left eye is 
conceded; the Veteran's left eye has lost all vision since 
the September 2005 surgery performed at a VA facility.  
Further, such loss is the ultimate result of the September 
2005 VA left eye surgery.  All physicians expressing an 
opinion on etiology, including the eye surgeon and treating 
ophthalmologist, have associated the loss of vision with 
neuropathic atrophy caused by the ulcer formed after surgery. 

However, there is no evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in the performance of the left eye 
surgery.  The records reflect that physicians were, in fact, 
extremely cautious in undertaking the surgery.  The Veteran 
was warned repeatedly of his increased risk of complications 
because of his history of herpes zoster infection, and in 
follow up treatment, physicians continually noted this 
infection as a consideration.  They aggressively treated him 
with medications and contact bandages to ameliorate the 
healing problems he encountered.  In fact, it appears that he 
failed to follow medical advise and did not fill or use a 
prescription despite repeated admonitions by VA physicians.

Further, the great weight of the evidence establishes that 
the loss of vision was eminently foreseeable and was, in 
fact, actually foreseen.  The Veteran was repeatedly warned 
prior to consenting to the September 2005 surgery that his 
past left eye herpes zoster infection would likely complicate 
his healing process.  He repeatedly opted to not have surgery 
based upon these warnings.  Once he did consent, he was 
specifically warned that he risked total blindness, 
permanently decreased vision, and damage to his cornea or 
retina.  The signed informed consent form dated in August 
2005 documents the warnings he was given.

In sum, the Veteran's September 2005 left eye cataract 
surgery was complicated by his past herpes zoster infection.  
This infection slowed the healing process and eventually 
resulted in a neurotrophic ulcer which impaired the optic 
nerve and resulted in left eye blindness.  While the VA 
surgery did contribute to this eventual outcome, VA 
physicians warned him of this possibility, and did all they 
could to avoid the foreseen left eye surgical complications.  

Accordingly, compensation under 38 U.S.C.A. § 1151 for 
residuals of left eye cataract surgery at a VA facility is 
not warranted.  The preponderance of the evidence is against 
the claim; there is no reasonable doubt to be resolved.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a cataract extraction with posterior chamber intraocular 
lens implantation of the left eye are denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


